Order filed December 14, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00168-CR
                                   ____________

                         ANDRE JACKSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 180th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1601749

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit numbers
4 and 5.

      The clerk of the 180th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit numbers 4 and 5, on or before December 21,
2020. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State's Exhibit numbers 4
and 5, to the clerk of the 180th District Court.



                                               PER CURIAM


Panel Consists of Justices Bourliot, Hassan and Poissant.